775 N.W.2d 795 (2009)
LENAWEE COUNTY BOARD OF ROAD COMMISSIONERS, Plaintiff-Appellant,
v.
STATE AUTO PROPERTY & CASUALTY INSURANCE COMPANY and Citizens Insurance Company of America, Defendants-Appellees, and
Briskey Brothers Construction, Inc. and Stan Slusarski Trucking & Backhoe, Inc., Defendants.
Docket No. 137667, 137668. COA Nos. 285626, 286158.
Supreme Court of Michigan.
December 30, 2009.

Order
On December 9, 2009, the Court heard oral argument on the application for leave to appeal the October 2, 2008 orders of the Court of Appeals. On order of the Court, the application is again considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
*796 MARILYN J. KELLY, C.J., and MICHAEL F. CAVANAGH and HATHAWAY, JJ., would grant leave to appeal.